DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0228204; hereinafter Park).
Regarding claim 1:
Park discloses a fingerprint sensor (see Figs. 1 and 6B)), comprising:
at least one prism configured to refract light of a plurality of wavelengths incident from different incident angles and condense the refracted light in a direction of at least one optical sensor (see Fig. 6B; prism sheet 410 comprises a plurality of prisms; also see paragraphs 66, 104 and 119-123; the prism sheet 410 is capable of refracting infrared lights and visible lights of different incident angles, and direct the lights onto the optical sensors 520);
the at least one optical sensor configured to obtain the refracted light (see Fig. 6B; light receiving portions 520); and
at least one lens disposed between the at least one prism and the at least one optical sensor and configured to provide a path so that the refracted light is transmitted to the at least one optical sensor (see Fig. 6B; microlens 430, optical path extending layer 420, light absorbing layer 420 and metal layer 530 correspond to the at least one lens; also see paragraphs 110-113).
Regarding claim 2:
Park discloses the fingerprint sensor of claim 1, further comprising a transparent cover (see Fig. 1, glass cover 200 is over the image sensor layer 100).
Regarding claim 3:
Park discloses the fingerprint sensor of claim 2, further comprising:
a light source configured to output the light toward the transparent cover (see Fig. 13A and paragraph 151; the light source is within the display panel 300).
Regarding claim 4:
Park discloses the fingerprint sensor of claim 1, wherein the at least one lens is a lens sheet including a plurality of holes and a partition defining the plurality of holes (see Fig. 16 and paragraph 160-163).
Regarding claim 6:
Park discloses the fingerprint sensor of claim 3, wherein the light source includes a plurality of pixels included in a display of an electronic device including the fingerprint sensor (see Fig. 11A-11C; the light sources are within the display panel which is made up a plurality of pixels).
Regarding claim 7:
Park discloses the fingerprint sensor of claim 1, wherein the at least one prism is a prism sheet including a substrate and a plurality of prisms protruding from one surface of the substrate (see Fig. 6A; the prism sheet 410 includes a plurality of prism formed from a substrate).
Regarding claim 8:
Park discloses the fingerprint sensor of claim 1, wherein at least one surface of the at least one prism or a cross section perpendicular to a longitudinal direction of the at least one prism has an equilateral-triangular shape, a right triangular shape, or a trapezoidal shape (see Fig. 7A; the tip of the prism is removed, therefore a cross section perpendicular to a longitudinal direction of the prism has a trapezoidal shape).
Regarding claim 9:
Claim 9 recites similar limitations as claims 1-3. Hence, claim 9 is rejected under the same reasons as discussed above in claims 1-3.
Regarding claims 14, 16, 17, and 18:
Claims 14, 16, 17, and 18 each recite similar limitations as claims 4, 6, 7, and 8. Hence, claims 14, 16, 17, and 18 is rejected under the same reasons as discussed above in claims 4, 6, 7, and 8, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wu et al. (US 2018/0336389; hereinafter Wu’389).
Regarding claim 5:
Park discloses all the features in claim 4. However, Park does not disclose the fingerprint sensor, wherein the partition is configured to absorb or reflect incident light.
In the same field of endeavor, Wu’389 discloses a fingerprint sensor (see Fig. 15), comprising:
at least one lens (see Fig. 15, optical sensing device 40), wherein the at least one lens is a lens sheet including a plurality of holes (see Fig. 15, optical channel 120) and a partition (see Fig. 15, side walls 1201) defining the plurality of hoes, wherein the partition is configured to
absorb or reflect incident light (see Fig. 15 and paragraph 37; light L3 is reflected by the side wall 1201).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Park such that the partition is configured to absorb or reflect incident light as taught by Wu’389. One of ordinary skill in the art would have been motivated to do this because the light sensor is prevented from absorbing the light reflected by the location of the finger that does not correspond to the light sensor and making misjudgements (see paragraph 37).
Regarding claim 15:
Claim 15 recites similar limitations as claim 5. Hence, claim 15 is rejected under the same reason as discussed above in claim 5.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hung et al. (US 2017/0083779; hereinafter Hung).
Regarding claim 10:
Park discloses ah the features in claim 9. Park does not expressly disclose the electronic device, further comprising: a processor configured to: obtain, using the fingerprint sensor, a plurality of fingerprint images using lights of a plurality of wavelengths, obtain fingerprint information of a user based on the plurality of fingerprint images, and identify whether designated fingerprint information matches the obtained fingerprint information.
In the same field of endeavor, Hung discloses an electronic device (see Fig. 1) comprising:
a processor (see Fig. 1; processing unit 114) configure to:
obtain, using the fingerprint sensor (see Fig. 1; photoelectric sensor 120), a plurality of fingerprint images using lights of a plurality of wavelengths (see paragraph 42; Hung teaches sensing the fingerprint images using at two different sensing modes, each mode obtains fingerprint information using a different wavelength of light),
obtain fingerprint information of a user based on the plurality of fingerprint images (see paragraph 46), and
identify whether designated fingerprint information matches the obtained fingerprint information (see paragraphs 47 and 56).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Park to include a processor configured to: obtain, using the fingerprint sensor, a plurality of fingerprint images using lights of a plurality of wavelengths, obtain fingerprint information of a user based on the plurality of fingerprint images, and identify whether designated fingerprint information matches the obtained fingerprint information, as taught by Hung. One of ordinary skill in the art would have been motivated to do this because two different types of fingerprint information/images can be obtained by using plurality of wavelengths; hence user identification and determination of the real or fake finger can be realized (see paragraph 59).
Regarding claim 11:
Park and Hung disclose all the features in claim 10. Hung further discloses the electronic device of claim, wherein the processor is further configured to identify whether authentication of the user succeeds or fails based on the identification as to whether designated fingerprint information matches the obtained fingerprint information (see paragraphs 46 and 56).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Park and Hung such that the processor is further configured to identify whether authentication of the user succeeds or fails based on the identification as to whether designated fingerprint information matches the obtained fingerprint information. One of ordinary skill in the art would have been motivated to do this because secure detection of the authorized person can be realized.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of He et al. (US 2018/0005005; hereinafter He).
Regarding claim 10:
Park discloses all the features in claim 9. Park does not expressly disclose the electronic device, further comprising: a processor configured to: obtain, using the fingerprint sensor, a plurality of fingerprint images using lights of a plurality of wavelengths, obtain fingerprint information of a user based on the plurality of fingerprint images, and identify whether designated fingerprint information matches the obtained fingerprint information.
In the same field of endeavor, He discloses an electronic device comprising: a processor (see Fig. 1, processor 186) configured to:
obtain, using the fingerprint sensor, a plurality of fingerprint images using lights of a plurality of wavelengths (see paragraphs 59 and 85; more than one light source is used to obtain the fingerprint images; the light sources emit different wavelengths of light),
obtain fingerprint information of a user based on the plurality of fingerprint images (see paragraphs 59; “the fingerprint sensor 181 may include multiple fingerprint sensing pixels such as pixels 182A-182E that collectively represent at least a portion of a fingerprint”; also see paragraph 85; fingerprint images from different light colors are obtained), and
identify whether designated fingerprint information matches the obtained fingerprint information (see paragraph 59).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Park to include a processor configured to: obtain, using the fingerprint sensor, a plurality of fingerprint images using lights of a plurality of wavelengths, obtain fingerprint information of a user based on the plurality of fingerprint images, and identify whether designated fingerprint information matches the obtained fingerprint information, as taught by He. One of ordinary skill in the art would have been motivated to do this because using fingerprint images from different light color/source can prevent a spoof device that may not match user’s skin color (see He, paragraph 85).
Regarding claim 11:

Park and He disclose all the features in claim 10. He further discloses the electronic device of claim, wherein the processor is further configured to identify whether authentication of the user succeeds or fails based on the identification as to whether designated fingerprint information matches the obtained fingerprint information (paragraph 71).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Park and He such that the processor is further configured to identify whether authentication of the user succeeds or fails based on the identification as to whether designated fingerprint information matches the obtained fingerprint information. One of ordinary skill in the art would have been motivated to do this because secure detection of the authorized person can be realized.
Regarding claim 12:
Park and He disclose all the features in claim 10. He further discloses the electronic device, wherein the processor is further configured to:
identify whether a ridge or a valley is present for each position based on the plurality of fingerprint images (see paragraph 81; “This difference in light reflection conditions at the locations of the ridges and valleys in the touched finger area on the cover top surface forms an image representing an image or spatial distribution of the ridges and valleys of the touched section of the finger”), and
obtain the fingerprint information of the user based on the identification as to whether the ridge or the valley is present for each position and the plurality of fingerprint images (see paragraph 86; “The image sensor array in the block 702 will send the acquired fingerprint image to the smartphone main processor 705 which can be operated to match the captured fingerprint image to the registered fingerprint database”; also see paragraphs 50, 85 and 94).
The motivation to combine the teaching of Park and He is provided in above in claim 10. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of He as applied to claim 10 above, and further in view of Shigeta (US 2003/0016297).
Regarding claim 13:
Park and He disclose all the features in claim 10. However, Park and He do not disclose the processor is configured: obtain a reference fingerprint image using reference light, before obtaining the plurality of fingerprint images, identify whether the designated fingerprint image matches the obtained reference fingerprint image, and obtain the plurality of fingerprint images using the lights of the plurality of wavelengths when the matching fails.
In the same field of endeavor, Shigeta discloses an electronic device comprising: a processor configured to:
obtain a reference fingerprint image using reference light, before obtaining another fingerprint image (see Fig. 16, step S36);
identify whether the designated fingerprint image matches the obtained reference fingerprint image (see Fig. 15, step S38), and
obtain the another fingerprint images using high resolution mode when the matching fails (see Fig. 15, step S40).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Park, He and Shigeta to realize the electronic device, wherein the processor is configured: obtain a reference fingerprint image using reference light, before obtaining the plurality of fingerprint images, identify whether the designated fingerprint image matches the obtained reference fingerprint image, and obtain the plurality of fingerprint images using the lights of the plurality of wavelengths when the matching fails. The combination would have yielded a predictable result of reducing power consumption by performing a low resolution authentication process before carrying out the high resolution authentication process.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Raguin et al. (US 2013/0120760; hereinafter Raguin).
Regarding claim 19:
Park discloses all the features in claim 9. However, Park does not disclose the optical sensor includes a plurality of pixels and an interval between the plurality of pixels is greater than zero and less than or equal to 50 pm.
In the same field of endeavor, Raguin discloses an electronic device, wherein the optical sensor includes a plurality of pixels and an interval between the plurality of pixels is greater than zero and less than or equal to 50 pm (see Fig. 3A and paragraph 43; the pixel pitch is equal to 50.8 +- 0.5 pm or smaller, such as 40 pm, which means the gap between the two pixels is less than 50 pm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Park such that the optical sensor includes a plurality of pixels and an interval between the plurality of pixels is greater than zero and less than or equal to 50 pm as taught by Raguin. One of ordinary skill in the art would have been motivated to do this because high resolution image of the fingerprint can be realized (see Raguin, paragraph 43).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wu (US 2010/0183200; hereinafter Wu’200).

Regarding claim 20:
Park discloses all the features in claim 9. However, Park does not disclose the at least one prism includes a plurality of prism layers.
In the same field on endeavor, Wu’200 discloses an electronic device, wherein at least one prism includes a plurality of prism layers (see Fig. 4 and paragraph 24; two layers of prism array are adapted).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Park such that the at least one prism includes a plurality of prism layers as taught by Wu’200. One of ordinary skill in
the art would have been motivated to do this because a better quality of the fingerprint image can be obtained (see Wu’200, paragraph 24).
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Park fails to teach “at least one prism configured to refract light of a plurality of wavelengths incident from different incident angles and condense the refracted light in a direction of at least one optical sensor”.  However, Examiner respectfully disagrees.  
Based on the broadest reasonable interpretation, the prism sheet 410 taught by Park includes at least one prism that refract light of plurality of wavelengths incident from different incident angles.  For example, in Fig. 6B of Park, each of the prism structure is capable of refracting light incident from different incident angles, such as at incident angles less than Ɵ1, equal to Ɵ1 and/or greater than Ɵ1.  The refracted lights (i.e., ray of lights 3221, 3231, and 3241 in Fig. 6B) are condensed toward the direction of at least one optical sensor 520.  
Although Park teaches detecting only refracted light rays incident from incident angle Ɵ (i.e., light rays 323); however, the light rays 322 and 324 are still being refracted by the prism structure toward the optical sensor direction.  Please note the current claim language does not specify that “each of the refracted light from different incident angles are detected by the optical sensor”.  Therefore, based on the broadest reasonable interpretation, Park discloses all the features in claims 1 and 9.  Hence, the rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/Primary Examiner, Art Unit 2625